UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 17-2886

                        G.S., a minor, by his parents, J.S. and E.S.

                                             v.

                       ROSE TREE MEDIA SCHOOL DISTRICT
                            (E.D. Pa. No. 2-16-cv-04782)

                       ROSE TREE MEDIA SCHOOL DISTRICT

                                             v.

              E.S. and J.S., Parents and Natural Guardians of G.S., a Minor
                               (E.D. Pa. No. 2-16-cv-04849)

                            Rose Tree Media School District,
                                                Appellant

Present: AMBRO and JORDAN, Circuit Judges

       Motion by Amici to Convert a Not Precedential Opinion to Precedential.

                                             Respectfully,
                                             Clerk/nmr
_______________________________O R D E R ____________________________
The foregoing Motion by Amici to convert a Not Precedential Opinion to a Precedential
Opinion is granted.

                                                  By the Court,

                                                  s/Thomas L. Ambro, Circuit Judge

Dated: January 22, 2019




 The Honorable Thomas I. Vanaskie, who authored the Court’s opinion in this matter,
retired from the Court on January 1, 2019 and did not participate in the consideration of
the motion.